The power of local self-government by municipalities in the adoption of such ordinances as the one here challenged has always been regarded as so desirable and important to cities and villages, — its lawful exercise has existed so long and has been availed of so often, — that it might well be considered a part of our public policy. I am not able to see any public necessity for a change in that regard, or that the public interest would be better served by taking the power to control the matter here involved from municipalities and resting it exclusively in the Commerce Commission. Certainly it is competent for the legislature to do that if if *Page 434 
thinks proper, but before I would be willing to hold it has done so, its intention will have to be more clearly and unmistakably manifested than it is by the Public Utilities act. That the Commerce Commission may also be given jurisdiction of the subject does not, to my mind, show a clear intention to vest in the Commerce Commission the exclusive control of the entire subject and deprive municipalities of the power to pass ordinances of the character of the one here involved. As I view it, there is nothing so incompatible in the two bodies having concurrent jurisdiction of the same matter as to necessitate holding that the former statute was repealed by implication. The ordinance is a police regulation of the village, the power to adopt which was expressly conferred by the Cities and Villages act. There are numerous instances where municipalities and the General Assembly legislate upon the same subject, and because that is so, ordinances of municipalities are not necessarily invalid. An illustration of this doctrine isCity of Chicago v. Union Ice Cream Manf. Co. 252 Ill. 311. The action in that case was instituted for the violation of an ordinance, adopted in 1905, regulating the sale of food, which provided a penalty for selling or exposing for sale impure, adulterated or harmful food or to which any injurious foreign substance had been added. In 1907 the legislature passed an act which went into effect July I, called the Pure Food act, and it was contended that by the passage of the Pure Food act the legislature intended to, and did, resume the power delegated by the Cities and Villages act to municipalities to regulate the sale of food by ordinance, and by implication it repealed the power granted municipalities to legislate on the same subject. The court denied that contention and held it was clear the Pure Food act was not intended to deprive municipalities of the authority given them by the provisions of the Cities and Villages act provided the ordinances were not in conflict with the Pure Food act. The court said the great weight of authority is to the effect the legislature may confer *Page 435 
police power upon a municipality over subjects within the provisions of existing State laws. Courts have the same power to review the validity of an ordinance that they have to review the validity of the order of the Commerce Commission.